
Exhibit 10.2
 
GLOBALSCAPE, INC.
INCENTIVE STOCK OPTION AGREEMENT
This Incentive Stock Option Agreement (the “Agreement”) is entered into between
GLOBALSCAPE, Inc., a Delaware corporation (the “Company”), and (the “Optionee”)
as of the (Day) day of (Month) (the “Date of Grant”).  In consideration of the
mutual promises and covenants made herein, the parties hereby agree as follows:
1.          Grant of Option.  Under the terms and conditions of the Company’s
2016 Employee Long-Term Equity Incentive Plan (the “Plan”), which is
incorporated herein by reference, the Company grants to the Optionee an option
(the “Option”) to purchase from the Company all or any part of a total of
[number] shares of the Company’s Common Stock, par value $0.001 per share (the
“Stock”), at a price of $0.00 per share.
2.          Character of Option.  The Option is an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended; provided, however, that to the extent the Option does not qualify as an
incentive option by virtue of exceeding the $100,000 limitation in Section
422(d) of such Code, the Option shall be treated as an option other than an
incentive stock option.
3.          Term.  The Option will expire on the day prior to the tenth
anniversary of the Date of Grant or, in the event of the Optionee’s termination
of service as an employee, director, or advisor of the Company, on such earlier
date as may be provided in the Plan.
4.          Vesting; Exercisability.  Subject to any provisions of the Plan
concerning exercisability and vesting of options, and contingent upon the
Optionee’s continuous status as an Employee, the Option shall vest and be
exercisable according to the following schedule:
Total
Percentage
Vested
 
 
 
Period
00.0%
 
Prior to the first anniversary of the Date of Grant
33.3%
 
As of the first anniversary of the Date of Grant
66.7%
 
As of the second anniversary of the Date of Grant
100.0%
 
As of the third anniversary of the Date of Grant



The unexercised portion of the Option that becomes vested during one period may
be carried over to a subsequent period or periods, and the right of the Optionee
to exercise the Option as to such vested portion shall continue for the entire
term, unless otherwise forfeited under the terms of the Plan or this Agreement.
In the event Optionee ceases to be an Employee, any unvested portion of the
Option shall be forfeited immediately, and any vested portion of the Option
shall be exercisable only as provided under the Plan.
Page 1 of 7

--------------------------------------------------------------------------------



Notwithstanding anything else to the contrary herein, upon the occurrence of a
“Change of Control,” this Option shall become fully exercisable.  The term
“Change of Control” shall mean the first to occur of any of the following:
(i)
the sale, transfer, or assignment to, or other acquisition by any other entity
or entities (other than a Subsidiary), of all or substantially all of the
Company’s assets, on a consolidated basis, in one or a series of related
transactions; or

(ii)
a third person, including a “group” as determined in accordance with Section
13(d) or 14(d) of the Exchange Act, obtains the Beneficial Ownership of Common
Stock having fifty percent (50%) or more of the then total number of votes that
may be cast for the election of members of the Board; provided, however, that if
Thomas W. Brown and/or David L. Mann acquire, directly or indirectly, Beneficial
Ownership of Common Stock having 50% or more of the then total number of votes
that may be cast for the election of members of the Board, then it shall not be
deemed a Change of Control; or

(iii)
during any two-consecutive year period, the individuals who, at the beginning of
such period, constitute the Board (“Incumbent Directors”) cease for any reason
other than death to constitute at least a majority of the members of the Board;
provided, however, that except as set forth in this Section 4, an individual who
becomes a member of the Board subsequent to the beginning of the two-year
period, shall be deemed to have satisfied such two-year requirement and shall be
deemed to be an Incumbent Director if such Director was elected by or on the
recommendation of, or with the approval of, at least two-thirds of the Directors
who then qualified as Incumbent Directors either actually (because they were
Directors at the beginning of such period) or by operation of the provisions of
this Section; if any such individual initially assumes office as a result of or
in connection with either an actual or threatened solicitation with respect to
the election of Directors (as such terms are used in Rule 14a-12(c) of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitations of proxies or consents by or on behalf of a person other than the
Board, then such individual shall not be considered an Incumbent Director; or

(iv)
a merger, consolidation, reorganization or other business combination (a
“Transaction”), as a result of which (A) the stockholders of the Company
immediately prior to such Transaction own, directly or indirectly, immediately
following such Transaction less than a majority of the combined voting power of
the outstanding voting securities of the entity resulting from such Transaction;
(B) a Person (other than Thomas W. Brown or David L. Mann) Beneficially Owns,
directly or indirectly, 20% or more of the combined voting power of the
then-outstanding voting securities of the entity resulting from such
Transaction; or (C)  a majority of the members of the board of directors or
similar governing body of the entity resulting from such Transaction were not
Incumbent Directors at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Transaction.

Page 2 of 7

--------------------------------------------------------------------------------



5.          Procedure for Exercise.  Exercise of the Option or a portion thereof
shall be effected by the Optionee giving written notice directly to the Company
of the Optionee’s intent to exercise the Option. Optionee shall give such
written notice using the Company’s Stock Option Exercise Notice form in effect
at the time the Optionee desires to exercise this Option. A copy of such notice
in effect as of the Date of Grant is attached to this agreement.
6.          Payment of Purchase Price.  Payment of the purchase price for any
shares of the Stock purchased pursuant to the Option shall be in accordance with
the provisions of the Plan and this Agreement. Payment of the purchase price is
due the Company within seven business days of the Company receiving written
notification from the Optionee of Optionee’s intent to exercise the Option. If
payment of the purchase price for all shares cited in the Option exercise
notification is not received by the Company within seven business days of the
Company receiving such written notification of the exercise, the Company will
treat that written notice as expired and will not complete the option exercise.
In that case, Optionee must submit to the Company a new written notice of
Optionee’s intent to exercise the Option. For the avoidance of doubt and to
confirm, the Company does not accept standing Option exercise orders under which
the Optionee informs the Company of Optionee’s intent to purchase shares
pursuant to the Option in multiple tranches with multiple payments over time.
7.          Tax Withholding.  If the Company shall be required to withhold any
federal, state, or local tax in connection with the exercise of the Option, it
shall be a condition to such exercise that the Optionee pay or make provision
satisfactory to the Company for payment of all such taxes.  The Optionee may
make payment of taxes using any method described in Section 19 of the Plan.
8.          Issuance of Shares.  The Company shall issue to the Optionee the
number of shares of Stock purchased by exercise of this Option upon receipt by
the Company of payment of both the purchase price described in Section 6 and the
applicable taxes described in Section 7.
9.          Transfer of Options.  The Option may not be transferred except (i)
by will or the laws of descent and distribution or (ii) pursuant to the terms of
a qualified domestic relations order, as defined by the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, and, during the
lifetime of the Optionee, may be exercised only by the Optionee or by the
Optionee’s legally authorized representative.
10.          Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 10, this Option may not be exercised unless
the Optionee, at the time he or she exercises this Option, is, and has been at
all times since the Date of Grant of this Option, a Participant.
Unless otherwise provided in this Agreement or any severance agreement, vested
Options granted under the Plan shall expire, terminate or otherwise be forfeited
as follows:
(i)
three (3) months after the date of the termination of Optionee’s employment,
other than in circumstances covered by (ii), (iii) or (iv) below;

(ii)
immediately upon termination of Optionee’s employment for Misconduct;

Page 3 of 7

--------------------------------------------------------------------------------



(iii)
twelve (12) months after the date of the termination of a Optionee’s employment
if such termination was by reason of disability (within the meaning of Section
22(e)(3) of the Code); and

(iv)
twelve (12) months after the date of the death of Optionee.

11.          Acceptance of the Plan.  The Option is granted subject to all of
the applicable terms and provisions of the Plan, and such terms and provisions
are incorporated by reference herein.  The Optionee hereby accepts and agrees to
be bound by all the terms and conditions of the Plan.
12.          No Shareholder Rights.  Prior to exercise of this Option, the
Optionee shall not be entitled to any rights of a shareholder with respect to
the Stock, including (without limitation) the right to vote such Stock, receive
dividends or other distributions thereon, exercise preemptive rights or be
notified of shareholder meetings, and, except as otherwise provided in this
Option, such Optionee shall not be entitled to any shareholder notice or other
communication concerning the business or affairs of the Company.  Optionee
further agrees that the Company’s obligations to issue shares is subject to
Optionee’s prior execution of a shareholder’s agreement containing such
restrictions deemed necessary and appropriate by the Board.
13.          Governing Law; Venue.  The laws of the State of Texas, excluding
its conflicts laws, shall govern this Agreement the rights and obligations of
the parties hereto, the entire relationship between the parties hereto, and all
matters arising out of or relating to this Agreement.  ANY LAWSUIT OR OTHER
LEGAL PROCEEDING BETWEEN THE PARTIES SHALL BE BROUGHT ONLY IN THE CIVIL DISTRICT
COURTS OF BEXAR COUNTY, TEXAS, OR THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF TEXAS, SAN ANTONIO DIVISION.  THE PARTIES HEREBY CONSENT TO
THE PERSONAL AND EXCLUSIVE JURISDICTION AND VENUE OF THIS COURT.
14.          Amendment.  This Agreement may be amended by an instrument in
writing signed by both the Company and the Optionee.
15.          Successors and Assigns.  The terms and provisions of this Option
shall inure to the benefit of, and be binding upon, the Company and the holders
hereof and their respective successors and assigns.
16.          Survival of Provisions.  In the event the Option granted hereunder
is exercised by Optionee in whole or in part, the representations, warranties,
covenants and agreements of Optionee under this Option shall survive such
exercise and purchase of the Shares.


This Incentive Stock Option Agreement is executed to be effective as of the Date
of Grant.


OPTIONEE
 
GLOBALSCAPE, INC.
 
 
 
______________________________
(Optionee name)  
 
By:  ______________________________
James W. Albrecht, Jr.
Chief Financial Officer

       
 
Page 4 of 7

--------------------------------------------------------------------------------

[image00003.jpg]
Stock Option Exercise Notice
 
(Note: Payment for the shares being purchased is due within seven business days
of Globalscape receiving this notice. A new option exercise notice must be
submitted to purchase any shares for which payment is not received within that
allotted time. Allow at least three business days from the date of Globalscape’s
receipt of payment for the shares to be delivered to you.)
Optionee name:  _____________________________________
Printed Name
Options being exercised:
Option Grant Date
Option Exercise Price Per Share
($0.00)
Number of Shares Being Purchased
(Whole Number)
Total Price to Exercise Option Before Taxes (Price Per Share Times Number of
Shares)
                             
------------------------------
 
Total Price for All Options Being Exercised >>>>>
 

Please deliver shares issued to me from this exercise as follows (select one
delivery method):
_____ Send me a paper certificate.
_____ Electronically deliver the shares to my brokerage account described below.
I will pay the total exercise price, plus taxes, as computed on the next page as
follows (select one payment method):
_____  I will pay Globalscape by check or funds transfer drawn on my bank
account.
_____  I will pay Globalscape by funds transfer from my brokerage account
described below.
My brokerage account is as follows (All boxes must be completed if using a
brokerage account.  This stock option exercise cannot be processed with any
brokerage or broker information blank):
Brokerage firm name
 
Brokerage firm DTC number (Your broker has this number.)
 
My brokerage account number
 
Broker contact name
 
Broker contact phone number
 
Broker contact email address
 

 
 
_____________________________________________
__________________
Optionee Signature 
Date Signed

          
Page 5 of 7

--------------------------------------------------------------------------------

[image00003.jpg]

Taxable Income Computation
               
Option
   
Number
   
Total
 
Option
                   
Exercise
   
of
   
Price
 
Type
 
Closing
 
Option
 
Option
 
Option
 
Price
   
Shares
   
to
 
(NQSO
 
Price on
 
Tracking
 
Grant
 
Expiration
 
Per
   
Being
   
Exercise
 
or
 
Exercise
 
Number
 
Date
 
Date
 
Share
   
Purchased
   
Options
 
ISO)
 
Date
               
$
-
     
-
   
$
-
     
$
-
               
$
-
     
-
   
$
-
     
$
-
               
$
-
     
-
   
$
-
     
$
-
               
$
-
     
-
   
$
-
     
$
-
              $ -             $ -                                         $ -  
         

 
 
Amount Due From Optionee
         
Total price to exercise options (from above)
  $ -  
Federal income taxes
   
-
 
Social security taxes
   
-
 
Medicare taxes
   
-
 
Total due from optionee to exercise options
  $ -  

 
GlobalSCAPE, Inc. confirms that:
1.
The options to purchase shares of its common stock as described above are valid
and in force.

 
2.
It will issue shares of common stock in the manner directed above upon its
receipt of payment for the exercise price plus applicable taxes as illustrated
above.

 
3.
DWAC shares will be available to broker within three business days of receipt of
payment for the shares.

 
4.
The person to whom the shares will be issued [is][is not] subject to Rule 144.

 
5.
No dividends or stock splits have been declared that have not been paid or
completed.

 
6.
No company restructurings or reorganizations are in progress.

 
7.
There will be no restrictive legend on any stock certificates issued.

 
8.
Under the terms of its employee handbook that its employees [are in a trading
blackout period through date][are not expected to be in a trading blackout
period before date].

 
GlobalSCAPE, Inc.
 
 
 
 
        By: _________________________ ___________  
James W. Albrecht, Jr.
Chief Financial Officer
Date
 

Page 6 of 7

--------------------------------------------------------------------------------

[image00003.jpg]
Payment Instructions
If paying by check, mail this form and check to:
If paying by wire or ACH transfer, send payment to:
GlobalSCAPE, Inc.
Attn: Controller
4500 Lockhill Selma Road
Suite 150
San Antonio, Texas  78249
 
The Bank of San Antonio
ABA # 114025641; Swift # BSATUS44
Account # 27540
8000 IH 10 West; STE 1100;
San Antonio, Texas 78230
Send an email confirming payment to:
accountsreceivable@globalscape.com

 
Please address all inquiries and requests for information to
stockoptions@globalscape.com
 

 

 
 
 
Page 7 of 7